Citation Nr: 0712584	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from May 1950 to May 1953.  He died in 
February 2002.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Roanoke, Virginia, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in February 2002 at the age of 69; 
hypoxemic respiratory failure due to or as a consequence of 
radiation pneumonitis due to or as a consequence of lung 
carcinoma was certified as the immediate cause of his death; 
other significant conditions contributing to death but not 
resulting in the underlying cause were noted as acute 
cerebrovascular accident and recent myocardial infarction.  

2.  Respiratory failure, lung carcinoma, cerebrovascular 
accident, and myocardial infarction were not manifest in 
service, and are not shown to have been related to the 
veteran's service or to his service connected disabilities of 
post-traumatic stress disorder (PTSD), gunshot wound residual 
left ear deformity, and tinnitus.

3.  The veteran's service connected disabilities, PTSD, 
deformity of the left ear, and tinnitus, are not shown to 
have contributed to cause his death.  

4.  In June 2006 hearing testimony and in a June 2006 
statement the appellant withdrew her appeal seeking accrued 
benefits; there is no question of law or fact remaining 
before the Board in this matter.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).

2.  The appellant has withdrawn her Substantive Appeal in the 
matter of entitlement to accrued benefits.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  A June 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
her claim, it explained the type of evidence necessary to 
substantiate the claim and asked her to submit such evidence.  
This was equivalent to advising her to submit everything in 
her possession pertinent to the claim.   The July 2002 rating 
decision and an August 2004 statement of the case provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim for service connection for 
the cause of the veteran's death was denied.  An April 2006 
letter provided notice regarding effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); 
however, such notice would only be relevant if the benefit 
sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC, and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  VA has also obtained medical 
opinions as to whether the cause of the veteran's death was 
related to his service.  The appellant has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran died in February 2002 at the age of 69.  The 
death certificate listed the immediate cause of death as 
hypoxemic respiratory failure due to or as a consequence of 
radiation pneumonitis due to or as a consequence of lung 
carcinoma.  Other significant conditions contributing to 
death but not resulting in the underlying cause were noted as 
acute cerebrovascular accident and recent myocardial 
infarction.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 70 
percent disabling; gunshot wound residual left ear deformity, 
rated 10 percent; and tinnitus, rated 10 percent.  A total 
rating based on individual unemployability had been in effect 
since June 1999.  The appellant, the veteran's widow, 
contends that his service connected PTSD contributed to his 
heart disease and was thus a contributory cause of his death.  

The veteran's service medical records show treatment for 
gunshot wound to the left ear.  There is no mention of 
respiratory or heart complaints or treatment.  The separation 
examination in May 1953 noted normal lungs, chest, and heart 
examinations.  Blood pressure was noted as 124/76.  

A physical examination, including chest X-ray, dated in 
February 1954, noted normal findings.

The veteran suffered a myocardial infarction in 1989, and 
underwent coronary artery bypass graft that same year.  
Carcinoma of the lung was first diagnosed in 2001.  

In July 2002, the appellant submitted a statement from 
Maurice Nida, M.D.  Dr. Nida stated that it was "at least as 
likely as not" that the veteran's PTSD contributed to his 
death.  He stated that "stress is known risk factor for 
heart disease although not listed as a major risk factor."

In October 2006, the Board sought a medical advisory opinion 
as to whether the veteran's service connected PTSD played a 
role in his death.  In a December 2006 Veteran's Health 
Administration (VHA) opinion, a VA board-certified 
cardiologist, with specialties in internal medicine and 
cardiovascular diseases, noted that the veteran had smoked 
one and one-half packs of cigarettes per day for 
approximately 30 years.  The physician opined that:

PTSD and other forms of stress are not major 
contributing factors in any way to the 
underlying cause of death.... I see no evidence 
that it contributed to the cause of lung 
cancer, which prompted the administration of 
radiation therapy with the consequent 
development of radiation pneumonitis....  

I would note for the record that stress is 
considered to be highly controversial as a 
risk factor for the development of coronary 
artery disease, some individuals feeling 
strongly that it is a substantial risk factor, 
but most feeling that the evidence is far from 
convincing.

In my view, Dr. Nida's opinion is not 
supported by the medical literature, although 
I think it's acceptable to say that he would 
believe that stress is a known risk factor for 
heart disease, although not listed as a major 
risk factor....Thus, while PTSD...may have 
provoked periodic episodes of angina, perhaps 
even cardiac arrhythmia, perhaps elevation of 
blood pressure above that which he normally 
experienced, and might provoke symptomatic 
flare-ups, I do not see that there is an 
etiologic relationship established either with 
respect to lung cancer or coronary artery 
disease....

It is my opinion that cigarette smoking was 
the great risk factor contributing to the 
development of lung cancer and coronary artery 
disease.

At the appellant's June 2006 Board hearing, the appellant 
indicated that she did not wish to pursue the issue of 
entitlement to accrued benefits any longer.  She subsequently 
submitted a signed statement indicating that she was 
withdrawing her appeal in the matter of accrued benefits.

III.  Legal Criteria and Analysis

Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). To constitute the principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's death was found to have been caused by 
respiratory failure due to radiation pneumonitis due to lung 
cancer, with acute cerebrovascular accident and recent 
myocardial infarction noted as significant conditions 
contributing to death.  None of these was service connected, 
and the evidence does not suggest that any should have been 
service connected.  None of the conditions was manifest in 
service, and there is also no evidence to suggest that any 
was otherwise related to service.  Myocardial infarction was 
first noted in 1989, and lung cancer was diagnosed in 2001, 
many years after service, and respiratory failure and 
cerebrovascular accident apparently occurred just before he 
died.  Such a prolonged time interval between service 
separation and the earliest notation of these disabilities is 
of itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

There remains the question as to whether any of the 
disabilities that were noted as a cause of death was related 
to the service connected PTSD, or whether the service 
connected PTSD contributed to cause the veteran's death.  See 
38 C.F.R. § 3.312(c).  

The record contains evidence both for and against the 
appellant's contentions.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The only medical evidence supporting the appellant's 
contentions is Dr. Nida's statement that it was "at least as 
likely as not" that the veteran's PTSD contributed to his 
death because "stress is known risk factor for heart disease 
although not listed as a major risk factor."  Significantly, 
Dr. Nida provided no supporting evidence or rationale in 
support of this statement.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (finding that a physician's access to the 
claims file and the thoroughness and detail of the opinion 
are important factors in assessing the probative value of a 
medical opinion).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  

By contrast, the December 2006 VA cardiologist's opinion was 
based on a thorough review of the claims folder and supported 
by citations to medical studies.  It was his opinion that 
while PTSD may have provoked periodic episodes of angina, 
cardiac arrhythmia, or elevation of blood pressure above that 
which the veteran normally experienced, and might provoke 
symptomatic flare-ups, there was no etiologic relationship 
shown either with respect to lung cancer or coronary artery 
disease.  Instead, it was the cardiologist's opinion that 
cigarette smoking was the great risk factor contributing to 
the development of lung cancer and coronary artery disease.

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not, and to what extent, they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the December 2006 
VA cardiologist's opinion reflects a full review of all 
medical evidence of record, including the clinical records 
and the medical opinion provided by Dr. Nida.  In contrast to 
the opinion proffered by Dr. Nida, the VA physician supported 
his opinion with detailed findings and rationale.  
Accordingly, the Board finds that the opinion of Dr. Nida is 
of less probative value than the opinion by the VA physician.  
The December 2006 VA cardiologist's opinion must also be 
given greater probative weight, as it is couched in terms of 
greater certainty and supporting rationale.  Accordingly, the 
Board finds the opinion persuasive of a conclusion that the 
cause of the veteran's death was unrelated to his service-
connected disabilities.  Because the appellant is a 
layperson, her allegation that the veteran's death was 
related to his service connected PTSD is not competent 
evidence in the matter.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding of a nexus 
between the veteran's service connected PTSD and his death.  
As the preponderance of the evidence is against this claim, 
it must be denied.  

Accrued Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.

In testimony at a hearing before the undersigned in June 2006 
and in a subsequent written statement, the appellant 
indicated that she wished to withdraw her appeal to establish 
entitlement to accrued benefits.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
it must be dismissed without prejudice.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal seeking entitlement to accrued benefits is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


